DETAILED ACTION
This action is responsive to the application No .16/574,672 filed 18 September 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 18 November 2020 is acknowledged.  Claims 15-20 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered.  
	
Claim Objections
Claims 5-8 and 10 are objected to because of the following informalities:  
Claims 5 and 10 each similarly recite “RU3(CO)12”.  The symbol for ruthenium is “Ru” (with lowercase u).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cen et al. (US 2020/0303250).
(Re Claim 1)  Cen teaches an embedding method comprising: 

covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess (Fig. 2B, Ru seed 214 is formed, para. [0020]); 
forming a ruthenium liner film in the recess (Ru liner may be met by either forming Ru layer 216 in Fig. 2C or alternatively by forming Ru layer 218 in Fig. 2D, paras. [0021]-[0023]); and 
further embedding ruthenium in the recess in which the liner film is formed (Fig. 2E, Ru layer 220 is deposited in the recess, para. [0024]).
(Re Claims 2-3) wherein a material of the metal layer is a metal material to which ruthenium does not diffuse, wherein the material of the metal layer includes one of tungsten, copper, and ruthenium (note in para. [0017] the metal oxide removed from the metal layer in the cleaning step is a copper or tungsten oxide, thus the metal layer is either copper or tungsten).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al. (US 2020/0303250).
(Re Claims 2-3) wherein a material of the metal layer is a metal material to which ruthenium does not diffuse; wherein the material of the metal layer includes one of tungsten, copper, and ruthenium (note in para. [0017] the metal oxide removed from the metal layer in the cleaning step is a copper or tungsten oxide, thus the metal layer is either copper or tungsten).
While Cen does not explicitly recite the metal layer is copper or tungsten, this is implicit and obvious based on the recited removal of metal oxides of the same materials (para. [0017]).
s 4, 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al. (US 2020/0303250) as applied above, and further in view of Yu et al. (US 2017/0110368).
(Re Claims 4 and 9) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, no oxygen gas is used.
(Re Claims 5 and 10) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, a gas containing Ru3(CO)12 is used.
(Re Claim 13) wherein, in the further embedding the ruthenium in the recess in which the liner film is formed, a gas containing Ru3(CO)12 is used.
Cen discloses forming the ruthenium layer in the bottom of the recess as discussed above, Cen further notes this may be a selective ALD process (para. [0020]), however Cen lacks details regarding the specifics of the disclosed deposition process.  One of ordinary skill in the art would be motivated to look to related art to disclose details of an appropriate ruthenium deposition process rather than develop an entirely new process.  Related art from Yu discloses Cen’s deposition may be accomplished by using Ru3(CO)12 without using oxygen gas (O2) (paras. [0028]-[0033]).  It would have been obvious to one of ordinary skill in the art practicing Cen’s disclosed Ru deposition process to look to related art from Yu to provide details where Cen is silent.  Selecting the Ru deposition process from what is already known/published by Yu will yield predictable results and would be the least labor intensive and cost efficient means as opposed to developing a new process.


Claims 1-5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0110368) in view of Zhang et al. (US 9,589,836).
(Re Claim 1) Yu teaches an embedding method comprising:
a substrate with a metal layer on a bottom of a recess formed in an insulating layer; covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess; forming a ruthenium liner film in the recess; and further embedding ruthenium in the recess in which the liner film is formed.

Yu is silent regarding removing a metal oxide film at a surface of a metal layer.  Removing a native oxide from a metal is well known in the art and is considered a routine process step in metallizations.  Removing the oxide has benefits including reducing resistance at the interface and improving adhesion between the lower metal layer and a subsequently deposited metal layer.  Related art from Zhang teaches performing an oxide removal step to clean the underlying metal layer’s surface prior to depositing the next metal layer (see col 6 line 65 - col 7 line 6).  It would have been obvious to one of ordinary skill in the art to perform an oxide removal step, as taught by Zhang, on Yu’s exposed metal features 116/114 to lower the contact resistance, remove contaminants, and improve adhesion with the subsequently deposited metal layers.
(Re Claims 2-3) wherein a material of the metal layer is a metal material to which ruthenium does not diffuse; wherein the material of the metal layer includes one of tungsten, copper, and ruthenium (para. [0025], 114 is ruthenium).
(Re Claims 4 and 9) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, no oxygen gas is used (paras. [0028]-[0033], no oxygen gas (O2) is used).
(Re Claims 5 and 10) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, a gas containing Ru3(CO)12 is used (para. [0033]).
(Re Claim 13) wherein, in the further embedding the ruthenium in the recess in which the liner film is formed, a gas containing Ru3(CO)12 is used (para. [0033]).
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0110368) in view of Zhang et al. (US 9,589,836) as applied above, and further in view of Khaderbad et al. (US 2019/0164817).
(Re Claims 11-12) wherein, in the forming the ruthenium liner film in the recess, a gas containing a ruthenium component that comprises a hydrocarbon group and oxygen gas are used;
3 and oxygen gas are used.
(Re Claim 14) wherein, in the further embedding the ruthenium in the recess in which the liner film is formed, a gas containing Ru(DMBD)(CO)3 and oxygen gas are used.
Yu discloses forming the ruthenium in the recess by ALD as discussed above, Yu further discloses different Ru precursors may be used (para. [0033]). Related art from Khaderbad discloses Ru may be deposited in a recess by ALD using Ru(DMBD)(CO)3 and oxygen gas (paras. [0056]-[0057]), and notably also discloses several of the same Ru precursors Yu discloses.  One of ordinary skill in the art would recognize the finite number of Ru precursors disclosed are art recognized operable alternatives for depositing Ru in a recess using ALD, all yielding predictable results and having a reasonable expectation of success (i.e. depositing Ru in a recess using ALD), and therefore could easily be substituted since the use of a known material for its known purpose is prima facie obvious.  Furthermore, one of ordinary skill would be motivated to try different precursors disclosed in the prior art to find an optimal precursor for the Ru deposition based on a variety of metrics such as film quality, uniformity, deposition rate, deposition temperature, cost, etc.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2020/0090991), hereafter Yu’991 in view of Zhang et al. (US 9,589,836).
(Re Claim 1) Yu’991 teaches an embedding method comprising (see Figs. 2A-4A and paras. [0034]-[0039], [0042]-[0044], and [0062]-[0065]): 
a metal layer (Fig. 2A: 112) from a substrate (102) that comprises the metal layer on a bottom of a recess formed in an insulating layer (104); 
covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess (Fig. 3B: 202a or simply layer 202 in Fig. 3A noting para. [0038] discloses 202 may be a multilayer film);
forming a ruthenium liner film in the recess (Fig. 3B: 202b or simply layer 202 in Fig. 3A noting para. [0038] discloses 202 may be a multilayer film); and 

Yu’991 is silent regarding removing a metal oxide film at a surface of a metal layer.  Removing a native oxide from a metal is well known in the art and is considered a routine process step in metallizations.  Removing the oxide has benefits including reducing resistance at the interface and improving adhesion between the lower metal layer and a subsequently deposited metal layer.  Related art from Zhang teaches performing an oxide removal step to clean the underlying metal layer’s surface prior to depositing the next metal layer (see col 6 line 65 - col 7 line 6).  It would have been obvious to one of ordinary skill in the art to perform an oxide removal step, as taught by Zhang, on Yu’991’s exposed metal features 116/114 to lower the contact resistance, remove contaminants, and improve adhesion with the subsequently deposited metal layers.
(Re Claims 2-3) wherein a material of the metal layer is a metal material to which ruthenium does not diffuse; wherein the material of the metal layer includes one of tungsten, copper, and ruthenium (para. [0036]).

Claims 4, 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu’991 (US 2020/0090991) and Zhang (US 9,589,836) as applied above, and further in view of Yu et al. (US 2017/0110368), hereafter Yu’368.
(Re Claims 4 and 9) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, no oxygen gas is used.
(Re Claims 5 and 10) wherein, in the covering the surface of the metal layer by embedding ruthenium in the recess from the bottom of the recess, a gas containing Ru3(CO)12 is used.
(Re Claim 13) wherein, in the further embedding the ruthenium in the recess in which the liner film is formed, a gas containing Ru3(CO)12 is used.
Yu’991 discloses forming the ruthenium layer in the bottom of the recess as discussed above, Yu’991 further notes this may be an ALD process (paras. [0044]-[0045]), however Yu’991 lacks details regarding the specifics of the disclosed deposition process.  Further still, Yu’991 lacks details regarding the deposition process for layer 302 (re claim 13), although it would be obvious to use the already available process, e.g. ALD, to continue filling the recess.  One of ordinary skill in the art would be 3(CO)12 without using oxygen gas (O2) (paras. [0028]-[0033]).  It would have been obvious to one of ordinary skill in the art practicing Yu’991’s disclosed Ru deposition process to look to related art from Yu’368 to provide details where Yu’991 is silent.  Selecting the Ru deposition process from what is already known/published by Yu’368 will yield predictable results and would be the least labor intensive and cost efficient means as opposed to developing a new process.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu’991 (US 2020/0090991) and Zhang (US 9,589,836) as applied above, and further in view of Khaderbad et al. (US 2019/0164817).
(Re Claims 11-12) wherein, in the forming the ruthenium liner film in the recess, a gas containing a ruthenium component that comprises a hydrocarbon group and oxygen gas are used;
wherein, in the forming the ruthenium liner film in the recess, a gas containing Ru(DMBD)(CO)3 and oxygen gas are used.
(Re Claim 14) wherein, in the further embedding the ruthenium in the recess in which the liner film is formed, a gas containing Ru(DMBD)(CO)3 and oxygen gas are used.
Yu’991 discloses forming the ruthenium layer in the bottom of the recess as discussed above, Yu’991 further notes this may be an ALD process (paras. [0044]-[0045]), however Yu’991 lacks details regarding the specifics of the disclosed deposition process.  Further still, Yu’991 lacks details regarding the deposition process for layer 302 (re claim 13), although it would be obvious to use the already available process, e.g. ALD, to continue filling the recess.  One of ordinary skill in the art would be motivated to look to related art to disclose details of an appropriate ruthenium deposition process rather than develop an entirely new process.  Related art from Khaderbad discloses Ru may be deposited in a recess by ALD using Ru(DMBD)(CO)3 and oxygen gas (paras. [0056]-[0057]).  It would have been obvious to one of ordinary skill in the art practicing Yu’991’s disclosed Ru deposition process to look to related art from Khaderbad to provide details where Yu’991 is silent.  Selecting the Ru deposition process .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7 and 8 depend from claim 6 and would be allowable based on dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.  The additional cited art is related to methods for depositing ruthenium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822